Citation Nr: 1550662	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected low back disability prior to November 29, 2011, and in excess of 20 percent from November 29, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected migraine headaches.

3.  Entitlement to service connection for bilateral hallux valgus, status-post corrective surgery.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  

5.  Whether new and material evidence has been presented to reopen a claim for service connection for dermatitis and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.B.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to July 2003 and August 2005 to December 2006.  She also has additional unverified periods of active service with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation of the low back disability to 20 percent disabling effective November 29, 2011.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2013 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection of a right knee disability and a skin condition.  The Veteran filed a timely Notice of Disagreement (NOD) on each of these issues, but later withdrew the NOD in writing and asked for reconsideration of the claims.  See September 2014 VA Form 21-4138.  In a January 2015 rating decision, the AOJ reopened but continued to deny the claims, and in September 2015 the Veteran filed a timely NOD with respect to the denial of the claim of entitlement to service connection for dermatitis.  However, to date, a Statement of the Case (SOC) has not been issued on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

The Veteran was afforded a Travel Board hearing in August 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the matter, evidence has been associated with the record that has not been considered by the AOJ in the first instance.  Nevertheless, the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2015).

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service-connected disabilities on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Hallux valgus

An Air Force National Guard entrance examination report dated in September 2000 reflects an impression of bilateral mild bunions and bony exostosis, more prominent on the right foot.  There was no pain or stiffness on examination, and range of motion was good.  

An Army National Guard entrance examination report dated in September 2002 references an impression of mild bilateral bunions, that were not painful.  Despite the impression, the bunions were not found to interfere with any potential duties, and the Veteran entered active service thereafter.

The Veteran has two periods of active service from January to July 2003 and August 2005 to December 2006.  With respect to the latter, she had service in Kuwait and Iraq in support of Operation Iraqi Freedom. 

The Veteran asserts that her foot problems began in, or were aggravated by, her service in Iraq in support of OIF.  She contends that the circumstances of her deployment, including marching with heavy equipment, are the source of her current bilateral hallux valgus, status-post surgery.  

Of record is a September 2008 VA examination report and opinion.  At this time, the Veteran related that she had foot pain during service, but did not seek any treatment for bilateral hallux valgus therein.  Based upon a review of the claims file, the examiner concluded that it was less likely than not that bilateral hallux valgus was caused by or a result of military service.  He reasoned that the Veteran had juvenile hallux valgus prior to service, and that there was no evidence to suggest that any activity would cause the condition to progress.  He found "no record to support foot pain" and stated that there was "[n]o medical evidence to connect" bilateral hallux valgus and service.  The examiner also noted that the condition was congenital or developmental in origin and that there was no condition superimposed thereon that resulted in additional disability in service.  As it is unclear from this report and additional examination reports and an addendum opinion in November 2011, June 2013 and August 2013, whether the disorder is a congenital defect or disease, additional medical inquiry is warranted.

Increased rating claims

The Veteran was last afforded a VA examination to address the severity of her low back disability in November 2011.  Notably, neurological examination was normal at that time.  

At her hearing, she testified that she had increased pain, with radiation to the legs.  She also testified that she required the continuous use of a back brace and cane to walk.  

The Veteran was last afforded a VA examination to address the severity of her headaches in August 2013.  Examination at that time did not reflect very frequent prostrating and prolonged attacks, but the Veteran did have characteristic prostrating attacks of migraine headache pain "more frequently than once per month."  

At her Board hearing, the Veteran testified that she had a migraine 2 to 3 times per week.  She stated that she had been prescribed increased mediation for her headaches.  

The Veteran's reports of increased pain with radiation to the legs and of increased headache frequency suggest that these service-connected disabilities have worsened since the last VA rating examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, she should be afforded a new VA examinations.

The Veteran also seeks entitlement to a TDIU.  The record reflects that she last worked as a bank teller, and that she feels that her service-connected disabilities have precluded her from maintaining and obtaining substantially gainful employment.  At her Board hearing, she testified that she had sought VA Vocational Rehabilitation, but had been denied participation due to her service-connected disabilities.  No vocational rehabilitation records have been obtained.  Thus, it appears that there are outstanding and possibly relevant VA records.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran also reported that she had applied for Social Security Administration (SSA) disability benefits but had been denied.  On remand, the records from SSA should be requested.

Skin condition

As noted above, in the January 2015 rating decision, the RO reopened but continued to deny the Veteran's claim of entitlement to service connection for dermatitis, and the Veteran filed a timely NOD with respect to this issue.  To date, the RO has not issued a Statement of the Case (SOC) regarding this issue.  Accordingly, the Board is required to remand this issue to for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran regarding the issue of entitlement to service connection for dermatitis.  The Veteran is advised that a Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2014).

2.  Obtain any records associated with the Veteran's participation in a VA vocational rehabilitation program.  If there are no such records, documentation to this effect should be associated with the record and communicated to the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and ask her to provide or identify any relevant VA or non-VA medical records that are not already of record.  She should be asked to authorize the release of any non-VA treatment records relating to her claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Request directly from the SSA, copies of any decisions on a claim or claims for disability benefits and a copy of the medical records that were considered by the agency. 

5.  After the development directed in paragraphs 2, 3 and 4 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of the service-connected low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The electronic claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should provide information concerning the Veteran's range of motion to include on repetitive use and on flare-ups.  If it is not possible to do so without resorting to speculation, the examiner should explain why.  

The examiner should also provide information concerning whether there are any neurological abnormalities, to include bladder impairment and lower extremity symptoms, e.g. paresthesias, weakness, etc., resulting from the service-connected low back disability.

The clinician should also provide information concerning the functional impairment resulting from the disability that may affect her ability to function and perform tasks in a work setting.  

6.  After the development directed in paragraphs 2, 3 and 4 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of her service-connected migraine headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's migraine headaches, in particular the frequency of any prostrating attacks.

The clinician should also provide information concerning the functional impairment resulting from the disability that may affect her ability to function and perform tasks in a work setting.  

7.  Obtain an addendum medical opinion concerning the Veteran's claim for service connection for bilateral hallux valgus from the August 2013 foot examiner or a suitable substitute.

a. Explain whether the Veteran's bilateral hallux valgus is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b. If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

c. If it is not a defect, was the mild bilateral bunion disorder noted upon service examination in September 2002 at least as likely as not (probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during the period of active service from January 2003 to July 2003?

d. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

e. It is noted that a service treatment record dated shortly prior to the Veteran entering active service in August 2005 noted that the Veteran was fully fit and did not indicate the Veteran had bilateral hallux valgus.  If the bilateral hallux valgus disorder is not a congenital or developmental defect, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that hallux valgus pre-existed the period of active service from August 2005 to December 2006.  

f. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing hallux valgus WAS NOT aggravated (i.e., permanently worsened) during this period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

The examiner's attention is directed to the September 2008 VA examination report which noted that the condition was congenital or developmental in origin but which did not explain whether the condition was a congenital or developmental defect or disease.  

The examiner is asked to provide a complete rationale for each opinion.  If the examiner determines that another examination is necessary in order to provide the requested information, then one should be scheduled.

8.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




